                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 FREDERCIK H. WILLIAMS,                           )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )          Case No. 19-cv-458-JPG
                                                  )
                                                  )
 NURSE ROBIN,                                     )
 SGT. NICHOLS,                                    )
 MARY ROBINSON DAVIS,                             )
 and OFFICER HUMPHREY,                            )
                                                  )
               Defendants.                        )

                             MEMORANDUM AND ORDER

GILBERT, District Judge:

       Plaintiff Frederick H. Williams, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at East Moline Correctional Center, brings this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. In the Complaint, Plaintiff

alleges that Defendants subjected him to unconstitutional conditions of confinement and were

objectively unreasonable in treating his injuries from a fall while he was housed at the St. Clair

County Jail. He asserts claims against the defendants under the Fourteenth Amendment. Plaintiff

seeks monetary damages.

       This case is now before the Court for preliminary review of the Complaint pursuant to 28

U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner complaints to

filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a complaint that is

legally frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for




                                                1
money damages from a defendant who by law is immune from such relief must be dismissed. 28

U.S.C. § 1915A(b).

                                            The Complaint

       In his Complaint, Plaintiff makes the following allegations: Plaintiff was housed at the St.

Clair County Jail from July 25, 2017 to October 27, 2017. (Doc. 1, p. 5). While there, Plaintiff

was placed in a cell with no emergency button. He complained to Officer Humphrey about the

lack of an emergency button and asked to be moved to a different cell, but was not moved. The

shower floors at the jail were also covered in black mold. Although Plaintiff informed Sgt. Nichols

about the mold, he failed to remedy the situation or provide Plaintiff with cleaning supplies. (Id.).

       While at the jail, Plaintiff also alleges that he received inadequate meals from the kitchen.

(Doc. 1, p. 5). The trays contained inadequate portions and lacked sufficient calories for his daily

needs. (Id.). He wrote Mary Robinson Davis about his concerns, but she did not respond, and the

portions did not change.

       At some point while Plaintiff was housed at the jail, he slipped and fell on some wax left

on the hallway floor. (Doc. 1, p. 5). He submitted multiple sick call requests through the jail’s

kiosk but did not receive a response. Plaintiff alleges that Nurse Robin is responsible for booking

all appointments after receiving a sick call request. (Id.).

                                             Discussion

       Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following four counts:

       Count 1:        Nurse Robin was objectively unreasonable in not responding to
                       his medical sick call requests.

       Count 2:        Mary Robinson Davis subjected Plaintiff to unconstitutional
                       conditions of confinement by providing him with trays that
                       lacked portions which met adequate calorie needs.

                                                  2
        Count 3:          Officer Humphrey subjected Plaintiff to unconstitutional
                          conditions of confinement by keeping him in a cell that lacked
                          an emergency button.

        Count 4:          Sgt. Nichols subjected Plaintiff to unconstitutional conditions of
                          confinement by failing to remedy the black mold present in the
                          jail showers.

The parties and the Court will use these designations in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the

Complaint but not addressed in this Order should be considered dismissed without prejudice

as inadequately pled under the Twombly pleading standard.1

                                                   Severance

        Plaintiff’s Count 1, related to his medical care at St. Clair County Jail, is unrelated to Count

2, dealing with inadequate nutrition at the jail, and Counts 3 and 4, dealing with the conditions of

confinement Plaintiff experienced while at the jail. See Fed. R. Civ. P. 18, 20(a)(2); George v.

Smith, 507 F.3d at 607; Wheeler v. Talbot, 695 F. App’x 151 (7th Cir. 2017); Owens v. Godinez,

860 F.3d 434, 436 (7th Cir. 2017). Accordingly, consistent with George and Federal Rules of

Civil Procedure 18 and 20, Count 2 will be severed into a new case with a newly assigned case

number and Counts 3 and 4 will be severed into a new case with a newly assigned case number.

Count 1 remains in this case and is subject to preliminary review below.

                                         Merits Review of Count 1

        As Plaintiff was a pretrial detainee, his claim arises under the Fourteenth Amendment

rather than the Eighth Amendment. See Budd v. Motley, 711 F.3d 840, 842 (7th Cir. 2013); Weiss

v. Cooley, 230 F.3d 1027, 1032 (7th Cir. 2000). A standard of objective reasonableness, rather



1
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         3
than deliberate indifference, governs medical claims under the Fourteenth Amendment’s Due

Process Clause. McCann v. Ogle Cty., Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda

v. County of Lake, 900 F.3d 335 (7th Cir. 2018)).

       The controlling standard has two steps. The first step focuses on the intentionality of the

defendant’s conduct and “asks whether the medical defendants acted purposefully, knowingly, or

perhaps even recklessly when they considered the consequences of their handling of [plaintiff’s]

case.” Id. (quoting Miranda, 900 F.3d at 353). Negligence or even gross negligence is not enough.

Id. (citing Miranda, 900 F.3d at 353; accord Darnell v. Pineiro, 849 F.3d 17, 35–36 (2d Cir. 2017)

(concluding that “[a]ny § 1983 claim for a violation of due process requires proof of a mens rea

greater than mere negligence”)). The second step looks at whether the challenged conduct was

objectively reasonable.     See Miranda, 900 F.3d at 354.          Looking at all of the facts and

circumstances before the defendant, a court must determine whether the response was reasonable,

without taking into account “any subjective belief held by the individual.” McCann, 909 F.3d at

886.

       Here, Plaintiff fails to state a claim because he has not demonstrated that he suffered from

a serious medical need. Greeno v. Daley, 414 F.3d at 652-53 (7th Cir. 2005). Although Plaintiff

alleges that he slipped and fell on a wax floor, he does not indicate what injuries, if any, he suffered

from the fall. He also provides limited information on Nurse Robin’s role in reviewing his medical

sick call requests. He only alleges that he put in multiple medical requests, but does not state when

this injury occurred or when he submitted the medical requests. Without more information, the

Court cannot find that Plaintiff states a claim against Nurse Robin. Accordingly, Count 1 is

DISMISSED without prejudice.




                                                   4
                                           Disposition

        For the reasons set forth above, COUNT 2 is SEVERED into a new case against Mary

Robinson Davis and COUNTS 3 and 4 are SEVERED into a new case against Officer Humphrey

and Sgt. Nichols. The claims in these new cases shall be subject to merits review pursuant to 28

U.S.C. § 1915A after the new case numbers and judge assignments are made. In the new case, the

Clerk is DIRECTED to file the following documents:

   •    This Memorandum and Order;

   •    The Complaint (Doc. 1); and

   •    Plaintiff’s motion to proceed in forma pauperis (Doc. 3).

        The only claim remaining in this action is COUNT 1 against Nurse Robin. Count 1 is

DISMISSED without prejudice for failure to state a claim.

        Plaintiff is GRANTED leave to file a “First Amended Complaint” on or before August 8,

2019.    Should Plaintiff fail to file his First Amended Complaint within the allotted time or

consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. Fed.

R. App. P. 41(b). See generally Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson

v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2).

        An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The Court will not accept piecemeal amendments to the original Complaint.

Thus, the First Amended Complaint must stand on its own, without reference to any previous

pleading, and Plaintiff must re-file any exhibits he wishes the Court to consider along with the


                                                5
First Amended Complaint.        The First Amended Complaint is subject to review pursuant to

28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff elects to file a First Amended Complaint. See 28 U.S.C. § 1915(b)(1); Lucien

v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       The Clerk is DIRECTED to mail Plaintiff a blank civil rights complaint form for use in

preparing the First Amended Complaint.



       IT IS SO ORDERED.

       DATED: 7/11/2019

                                                      s/J. Phil Gilbert
                                                      United States District Judge




                                                  6
